Citation Nr: 0627445	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased rating for service-connected 
degenerative arthritis of the lumbar spine, currently 
evaluated as 40 percent disabling.

Entitlement to service connection for arthritis of the hands.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to mustard gas.

Entitlement to service connection for psoriasis, claimed as a 
skin lesion, to include as secondary to exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1999, February 2004, and May 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran's claims file was lost during the appeal process.  
The folder was partially reconstructed, but the original file 
remains unlocated.  In any event, the evidence of record is 
sufficient to enable adjudication of the veteran's claims.

By a letter dated in August 2006, the Board notified the 
veteran that it had granted his motion to advance his case on 
the Board's docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show ankylosis of 
the lumbar spine, or that any neurological abnormalities are 
associated with the veteran's service-connected lumbar spine 
disorder.  

3.  The competent medical evidence does not relate the 
veteran's arthritis of the hands to an incident in service.

4.  There is no competent medical evidence that relates the 
veteran's diabetes mellitus to his military service.

5.  There is no competent medical evidence that relates the 
veteran's psoriasis to his military service.


CONCLUSIONS OF LAW

The schedular criteria for a rating in excess of 40 percent 
for service-connected arthritis of the lumbar spine have not 
been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 
(2005).

Arthritis of the hands was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  

Diabetes mellitus was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  

Psoriasis was not incurred or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Procedural 
History

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in July 2003 and December 2004, the RO 
provided notice to the veteran with respect to the issues of 
entitlement to an increased rating for traumatic arthritis of 
the lumbar spine and entitlement to service connection for 
arthritis of the hands.  In both letters, the RO advised 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  In the July 2003 letter, 
the RO advised the veteran of what evidence and information 
was necessary to establish entitlement to an increased rating 
for the service-connected arthritis of the lumbar spine.  In 
the December 2004 letter, the RO advised the veteran of what 
evidence was necessary to establish entitlement to service-
connection for arthritis of the hands.  In the December 2004 
letter, the RO specifically asked that the veteran send any 
information in his possession that pertained to his claim.  

While the July 2003 letter failed to specifically request 
that the veteran send anything in his possession that 
pertained to the claim, the Board finds that the content of 
the notice was sufficient.  The RO requested from the veteran 
any records not in the custody of government agencies, 
records or statements from private physicians, or the 
veteran's own statements to support his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision with respect to the lumbar spine 
issue despite this omission.  

In correspondence dated in February 2005, the RO provided 
notice to the veteran with respect to the diabetes and 
psoriasis service connection issues.  In this notice, the RO 
explained what was necessary to establish entitlement to 
service-connected compensation benefits, explained both the 
veteran's and VA's responsibilities in obtaining evidence, 
and specifically requested that the veteran provide anything 
in his possession that pertained to the claim.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that the requirements 
of Dingess/Hartman have been satisfied.

The Court has also held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Here, 
the veteran did not receive VCAA notice for the arthritis of 
the hands issue until December 2004, which was more than five 
years after the May 1999 rating decision originally denying 
the claim.  The Court acknowledged in Pelegrini II that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Id.       

Here, any defect with respect to the timing of the notice was 
harmless error as the veteran has not been prejudiced 
thereby.  As noted, the content of the December 2004 notice 
fully complied with the requirements of the VCAA.  
Additionally, the veteran acknowledged receipt of VCAA 
notification and requested that his claim be processed as 
soon as possible.  In an "Expedited Action Attachment," 
received in March 2005, the veteran indicated that he had no 
additional medical evidence to submit.  Thus, the Board is 
satisfied that the veteran has suffered no prejudice as a 
result of the delay. 

As previously noted, the veteran's original claims folder was 
lost and had to be partially reconstructed.  The September 
1999 rating decision, denying service connection for 
arthritis of the hands has been lost, but a copy has been 
placed in the claims file.  The Board has also perused the 
record for references to additional treatment reports not of 
record and has determined that although it appears that some 
pertinent evidence is missing, it would not be prejudicial to 
proceed without this evidence.  The missing evidence includes 
a May 1999 VA examination report upon which the September 
1999 rating decision was based and treatment records from Dr. 
G.B., dated in March 1999.  The record includes a more recent 
VA examination report, dated in August 2003, which addresses 
the same issue.  The record also contains a more recent 
letter and examination report from Dr. G.B., dated in October 
1999 and November 1999.  In the letter, Dr. G.B. clarified 
what he said in the previous letter that has been lost.  The 
Board finds that these more recent documents are more 
probative than the ones that were lost and a full and fair 
decision can be made despite their omission from the claims 
folder. 

Also associated with the record are VA treatment records and 
statements of the veteran and his representative in support 
of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record necessary to any issue on 
appeal.  
  
The claims file also contains none of the veteran's service 
medical records.  The RO requested complete medical records 
from the National Personnel Records Center (NPRC).  The NPRC 
responded that the requested records were damaged by fire and 
that there were no service medical records or medical 
treatment records in the custody of the Office of the Surgeon 
General.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

II.  Increased Rating for Service-Connected Arthritis of the 
Lumbar Spine

Evidence

In a letter dated in November 1999, the veteran's 
chiropractor, Dr. G.B., stated that he had conducted a 
neurological/orthopedic examination based on x-rays.  In a 
report dated in October 1999, Dr. G.B. discussed the findings 
of the examination.  According to the report, x-rays revealed 
areas of ankylosis, degenerative disk syndrome, and vertebral 
body compression at several levels throughout the spine. The 
veteran also had severely diminished range of motion in the 
cervical spine that caused pain into the right side of neck, 
shoulder, and arm.  Dr. G.B. described the relationship 
between the veteran's cervical spine problems to the symptoms 
he had in his arms.   

In a statement submitted in August 2002, the veteran claimed 
that he had limitation of motion in the cervical spine and 
shoulders.  

In a VA examination report, dated in August 2003, the VA 
examiner noted that the veteran had had continuous back 
problems since being discharged in 1945.  The VA examiner 
noted that the veteran had not had surgery or definitive 
treatment, but that he wore a back brace and had received 
treatment from private physicians and a chiropractor.  The VA 
examiner stated that prior to retiring, the veteran worked as 
a carpenter, laborer, and a brick mason.  The veteran told 
the examiner that prior to retirement, he missed 
approximately two months of work every year because of his 
back.  The veteran complained of intermittent pain in the 
lower back, which was precipitated by twisting motions.  The 
pain did occasionally radiate to both feet, but the veteran 
denied bowl or bladder incontinence.

A physical examination of the lower back showed that the 
pelvis was level.  There was no list, scoliosis, spasm, or 
tenderness.  The veteran complained of pain on attempted 
flexion beyond 75 degrees, extension beyond 15 degrees, and 
lateral bending at either side beyond 30 degrees.  A 
neurological examination showed that the heel and toe gait 
were intact, but quite unsteady.  Straight leg raise test was 
negative.  Deep tendon reflexes were hyperactive overall.  A 
magnetic resonance imaging (MRI) scan of the lumbar spine, 
taken in October 1997, showed moderate to severe spinal 
stenosis, a small disk protrusion at L4-L5, severe 
degenerative disk disease at L2-L3, and generalized lumbar 
spondylosis.

The VA examiner's impression was degenerative arthritis of 
the lumbar spine.  The VA examiner concluded that it appeared 
that the veteran's condition had not significantly changed 
since he was last evaluated in 1999 and that the status of 
his back condition had stabilized.  

Treatment records from VAMC Kansas City, dated in May 2004, 
showed that the veteran had peripheral neuropathy of the feet 
and hands associated with diabetes mellitus.

In the veteran's VA Form 9, dated in January 2005, he stated 
that he continued to have pain in his feet because of his 
spine condition.  The veteran stated that he had to use a 
brace to perform physical activity.  The veteran reported 
having difficulty lifting items and that he was unable to 
squat or bend without having severe pain.  

In a treatment note from VAMC Kansas City, dated in August 
2005, Dr. R.R. noted that the veteran had shotgun pellets in 
his back from a hunting accident.  

In a radiology report from VAMC Kansas City, dated in 
December 2005, Dr. M.E. noted that the veteran had marked 
disk space narrowing at L2-L3 and L3-L4.  There was moderate 
narrowing at L4-L5 and L5-S1.  There were small anterior 
osteophytes throughout the lumbar spine.  There were large 
bilateral osteophytes from L2 through L4 and bird shot 
pellets projected over the pelvis and upper abdomen.  The 
pars and pedicles were intact and there was no vertebral 
collapse. 
Dr. M.E.'s impression was moderate to marked generalized 
degenerative change in the lumbar spine.  The vacuum 
phenomenon was present at L2-L3 and L3-L4 levels.  The 
previous lumbosacral spine study, dated in October 1997, was 
no longer available for comparison.

In a VA examination report, dated in December 2005, Dr. J.U. 
stated that the veteran had pain in his lumbar spine that 
radiated to his buttocks bilaterally.  Dr. J.U. noted that 
the veteran had numbness in his legs that was likely the 
result of his diabetes mellitus.  The veteran denied bowl 
complaints.

Dr. J.U. noted the following upon physical examination: 
forward flexion was zero to 60 degrees with pain throughout; 
extension was zero to 10 degrees with pain throughout; left 
and right lateral flexion was zero to 10 degrees with pain 
throughout; left and right lateral rotation was zero to 10 
degrees with pain throughout.  Repetitive range of motion 
caused increasing pain and no change in measurement of the 
range of motion.  

A neurological examination revealed decreased pain sensation 
in the mid leg distally in a stocking-like manner.  There was 
decreased pain sensation in the upper extremities in the mid 
forearm distally in a glove-like manner.  Motor examination 
showed normal strength in the quadriceps and hamstrings.  
Deep tendon reflexes in the knee and ankles were decreased.  
Lasegue's sign was positive on the left on straight leg 
raising.  Motor examination of the upper extremities was 
normal, including grip, wrist extension, biceps, and triceps.

The VA examiner's impression was degenerative arthritis of 
the lumbar spine and peripheral neuropathy.   

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

The veteran filed the claim for an increased rating in August 
2002.  During the course of this appeal, the regulations 
controlling low back disabilities changed.  These changes 
were made effective September 26, 2003.  Amendment to Part 4, 
Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004-2005)).  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC, dated in December 2004, and 
the SSOC, dated in January 2006, show that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

The veteran's lumbar spine disability is currently evaluated 
as 40 percent disabling pursuant to Diagnostic Code 5242-
5237.  

Under the rating criteria in effect prior to September 26, 
2003, a higher rating of 60 percent is warranted for 
residuals of vertebra fracture without cord involvement and 
with abnormal mobility requiring neck brace (jury mast).  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

Under Diagnostic Code 5286, a 60 percent rating is warranted 
for complete bony fixation (ankylosis) of the spine with 
favorable angle.  Id.

Under Diagnostic Code 5289, a 50 percent rating is warranted 
for unfavorable ankylosis of the lumbar spine.  Id.

The veteran is not entitled to a higher rating under any of 
these.  As for Diagnostic Code 5285, the medical evidence 
does not show that there is x-ray evidence of residuals of a 
fracture of the vertebra attributable to the service-
connected low back disability as required by that code.  38 
C.F.R. § 4.71a (2003).  The medical evidence also fails to 
show that the veteran has complete bony fixation (ankylosis) 
of the spine with favorable angle or unfavorable ankylosis of 
the lumbar spine as required for a rating under Diagnostic 
Codes 5286 and 5289.  Id.  Although Dr. G.B. noted areas of 
ankylosis in the spine, he did not specify whether it was 
favorable or unfavorable, or whether it was in the lumbar, 
thoracic, or cervical spine.  In the report, Dr. G.B. 
primarily discussed cervical spine disorders and their 
relationship to disorders in the veteran's upper extremities.  
It is simply not clear from this report that the veteran has 
ankylosis of the lumbar spine.    

As for other potentially applicable diagnostic codes under 
the old criteria, it would not be to the veteran's advantage 
to be rated thereunder.  Under Diagnostic Codes 5292 
(limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain), the highest ratings available are 40 
percent.  Last, the veteran is not service-connected for 
intervertebral disc syndrome, thus the provisions of 
Diagnostic Code 5293 do not apply.   

The Board now considers the veteran's service-connected low 
back disability under the criteria effective September 26, 
2003.  Under the new criteria, spine disabilities are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, General Rating 
Formula (2005).  As noted, the veteran is not service-
connected for intervertebral disk syndrome, thus, only the 
General Rating Formula applies.  

Under the General Rating Formula, the next higher rating of 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a (2005).  These criteria are to be 
applied irrespective of whether there are any symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  Under the amended schedule, any associated 
neurologic abnormalities, including, but not limited to bowel 
or bladder impairment, are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2005).        
 
As previously noted, the evidence does not show that the 
veteran has ankylosis of the spine.  Thus, a rating higher 
than 40 percent for the veteran's lumbar spine disability 
based on the General Rating Formula for Diseases and Injuries 
of the Spine is not warranted.  38 C.F.R. § 4.71a (2005).        

The Board also finds that there are no neurologic 
abnormalities associated with his service-connected arthritis 
of the lumbar spine to warrant a separate rating pursuant to 
Note (1) of the General Rating Formula.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1) (2005).  Although medical 
records show diagnoses of peripheral neuropathy, no medical 
opinion links this to the service-connected condition; 
instead, the neuropathy has been linked to the veteran's 
diabetes mellitus.      

III.  Service Connection for Arthritis of the Hands

Evidence

In a reproduced rating decision, dated in September 1999, the 
RO referenced a report of a VA examination conducted at VA 
Medical Center (VAMC) in Kansas City in May 1999.  According 
to the rating decision, the VA examiner diagnosed mild 
degenerative arthritis of the hands supported by objective x-
ray evidence.  However, the VA examiner stated that this was 
part of an ongoing process of arthritis and was not connected 
to the injury to his lumbar and cervical spines.  

In response to the RO's explanation in the rating decision of 
September 1999, Dr. G.B. submitted a letter dated in November 
1999.  In the letter, Dr. G.B. stated that the veteran's 
lumbar spine condition had no relationship to the veteran's 
claimed bilateral hand condition.  Dr. G.B. stated that the 
claimed hand condition was arthritic, that the veteran 
related a bomb blowing up in his hands with ligament and 
joint damage from such vibration, and that metal fragments 
were in the arms.  

In a report dated in October 1999, Dr. G.B. discussed the 
findings of a neurological/orthopedic examination.  X-rays 
showed buckshot and metal fragments in the shoulders and arms 
bilaterally.  Dr. G.B. also saw noted spurring, decreased 
joint space and bone degeneration in the hands.  

According to Dr. G.B.'s report, an orthopedic examination 
revealed diminished range of motion in all movements of the 
cervical spine that caused severe pain into the right side of 
the neck and pain radiating into the right shoulder and arm.  
Cervical Soto Hall and Jackson Compression tests were 
positive revealing pain into the specified area.  A 
neurological examination revealed decreased sensitivity 
during a pinwheel test on left side at C5-T1.  Decreased 
sensitivity was present in both hands and the veteran stated 
that both hands felt numb.

Dr. G.B. stated that the cervical spine findings could be 
related to the veteran's sensitivity, pain, or numbness in 
the hands by the neurological examination.  X-rays showed 
osteoarthritis throughout the veteran's body.  Dr. G.B. 
stated that the metal fragments seen on radiographic films 
may have caused irritation to the soft tissue, which may in 
turn have pressed on the nerves and caused the symptoms in 
the veteran's arms.  Dr. G.B. recommended further evaluation 
by a neurologist.  

In a statement submitted in August 2002, the veteran claimed 
that he continually had swelling of the fingers and hands 
bilaterally with limited range of motion.

A VA examination report, dated in August 2003, showed that 
the veteran complained of superficial shrapnel fragments in 
the left forearm that sent electricity into his hand and 
occasionally caused him to drop things.  The veteran said 
that he had requested on several occasions to have the 
shrapnel removed, but that this had not happened.  

On physical examination, the VA examiner noted a slightly 
tender metal fragment lying subcutaneously on the volar 
aspect 4 centimeters distal to the elbow.  Palpation produced 
pain, but no apparent complaints of paresthesias.  The 
remainder of the left upper extremity appeared normal, other 
than for multiple small traumatic scars.  The veteran's grip 
was strong.  X-rays of the left hand taken four years earlier 
showed minimal degenerative changes.  The examiner's 
impression was multiple foreign bodies in the left arm.  The 
examiner concluded that the veteran's condition had not 
significantly changed since his last evaluation in 1999 and 
that the left arm status had stabilized.  

In the veteran's VA Form 9, dated in January 2005, he stated 
that a mine exploded in his hands while stationed with the 
8th Battalion 1st Calvary Division.  He reported trying to 
disarm the anti-personnel mine, but that it exploded when he 
reached for the trip wire.  The veteran recalled that this 
split his thumb and severed a nerve.  The veteran stated that 
he still had metal fragments in his arm because of the 
incident.  The veteran said he received treatment on Manus 
Island in 1943, but could not remember the exact time of 
year.  

A VAMC imaging impression, dated in May 1999, showed that the 
veteran had minimal degenerative changes of the left hand 
compared with the right, but no evidence of arthritis.  VAMC 
treatment records, from November 2001 through May 2004, 
reflected treatment for arthritis of the hands, shoulders, 
and neck.  A VAMC treatment report, dated in October 2001, 
showed that the veteran requested that shrapnel that had been 
in his arm since World War II be removed.  The veteran was 
told that they did not remove shrapnel.  In a treatment note 
from VAMC Kansas City, dated in August 2005, Dr. R.R. noted 
that the veteran had shotgun pellets in his back from a 
hunting accident.  

In a statement from the veteran's accredited representative, 
dated in March 2006, the representative stated that the 
veteran felt his arthritis was a result of a bomb exploding 
in his hands.  The representative argued that because the 
claims file had to be reconstructed, no service medical 
records were available to confirm or deny the veteran's 
contention.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110  (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Analysis

Upon reviewing the medical evidence, the Board is unable to 
grant service connection for arthritis of the hands.  Dr. 
G.B. relates the veteran's problems with his hands to 
examination findings in the cervical spine.  The veteran does 
not, however, have a service-connected disability of the 
cervical spine.  Dr. G.B. also referenced the veteran's claim 
that a bomb exploded in his hands.  Any reference or opinion 
Dr. G.B. made with respect to such an incident has no 
probative value because Dr. G.B. relied only on the history 
as provided by the veteran.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).  The Board, therefore, does not find anything in 
Dr. G.B.'s report to sufficiently link the veteran's 
arthritis to an incident in service. 
 
The other medical evidence of record otherwise fails to link 
the veteran's arthritis in the hands to any incident in 
service.  Instead, the evidence suggests that the veteran's 
arthritis of the hands is degenerative in nature.  The 
veteran's claim for service connection of arthritis of the 
hands must be denied.

IV.  Service Connection for Diabetes Mellitus and Psoriasis

Legal Criteria

In addition to the regulations providing for service 
connection on a direct basis, a veteran may establish 
entitlement to service connection for diabetes mellitus on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  Id.  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of diabetes mellitus at the time of 
separation from service or within the statutory presumption 
period of one year, a veteran may nevertheless establish 
service connection by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).      

In addition, service connection is presumed for certain 
diseases that develop subsequent to mustard gas exposure.  
See 38 C.F.R. § 3.316 (2005).  Presumptive service connection 
based on exposure to mustard gas is warranted if the veteran 
has experienced: (1) Full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed certain specified conditions. 38 
C.F.R. § 3.316 (2005).  The specified conditions include 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (except mesothelioma), squamous cell carcinoma of the 
skin, a chronic form of laryngitis, bronchitis, emphysema, 
asthma, chronic obstructive pulmonary disease, acute 
nonlymphocytic or leukemia.

Evidence and Analysis 

The veteran claims that while assigned to the 8th Engineer 
Battalion, he was sent to Camp Sutton, North Carolina for 
chemical training.  The veteran also claims that while there, 
sometime in early 1942, he was exposed to mustard gas.  The 
veteran also believes that his skin lesions and diabetes 
mellitus are related to such exposure.  Unfortunately, the 
medical evidence does not support the veteran's claims and 
service connection is not warranted on either a presumptive 
or a direct basis.

The veteran is not entitled to a presumption of service 
connection based on mustard gas exposure for either diabetes 
mellitus or psoriasis because neither of these disorders is 
specified in the regulation.  The veteran is also not 
entitled to a presumption of service connection for diabetes 
mellitus based on the criteria applicable for that disease 
because the evidence does not show that diabetes mellitus was 
diagnosed in service or within the presumptive period of one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Finally, the veteran is not entitled 
to service connection for either condition on a direct basis 
because no medical evidence of record links either of these 
disorders to an incident in service.  Although some records 
pertinent to these issues (i.e. service medical records) have 
been lost, at no time during the course of this appeal has 
the veteran or his representative asserted that either 
condition was caused by any event other than alleged mustard 
gas exposure.  For these reasons, the Board finds that the 
veteran's diabetes mellitus and psoriasis are not related to 
service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine is denied.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to mustard gas is denied.

Entitlement to service connection for psoriasis, claimed as a 
skin lesion, to include as secondary to exposure to mustard 
gas is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


